Exhibit 10.1

METHODE ELECTRONICS, INC.

2004 STOCK PLAN

1. Preamble.

Methode Electronics, Inc., a Delaware corporation (the “Company”), hereby
establishes the Methode Electronics, Inc. 2004 Stock Plan (the “Plan”) as a
means whereby the Company may, through awards of (i) incentive stock options
(“ISOs”) within the meaning of section 422 of the Code, (ii) non-qualified stock
options (“NSOs”), (iii) stock appreciation rights (“SARs”), (iv) restricted
stock (“Restricted Stock”) and (v) restricted stock units (“Restricted Stock
Units”):



  (a)   provide selected officers, directors and employees with additional
incentive to promote the success of the Company’s business;



  (b)   encourage such persons to remain in the service of the Company; and



  (c)   enable such persons to acquire proprietary interests in the Company.

The provisions of this Plan do not apply to or affect any option, stock
appreciation right or restricted stock hereafter granted under any other stock
plan of the Company, and all such options, stock appreciation rights or
restricted stock shall be governed by and subject to the applicable provisions
of the plan under which they will be granted.

2. Definitions and Rules of Construction.

2.01 “Affiliate” means any entity during any period that, in the opinion of the
Committee, the Company has a significant economic interest in the entity.

2.02 “Award” means the grant of Options, SARs, Restricted Stock and/or
Restricted Stock Units to a Participant.

2.03 “Award Date” means the date upon which an Option, SAR, Restricted Stock or
Restricted Stock Unit is awarded to a Participant under the Plan.

2.04 “Board” or “Board of Directors” means the board of directors of the
Company.

2.05 “Cause” with respect to any Award shall have the meaning set forth in the
agreement evidencing the Award, or if no meaning is set forth in the agreement,
“Cause” shall mean any willful misconduct by the Participant which affects the
business reputation of the Company or willful failure by the Participant to
perform his or her material responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company or any Affiliate or Subsidiary). The
Participant shall be considered to have been discharged for “Cause” if the
Company determines, within 30 days after the Participant’s resignation, that
discharge for Cause was warranted.

2.06 “Change of Control” shall be deemed to have occurred on the first to occur
of any of the following:



  (i)   any “person” (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act, other than any Subsidiary, any employee benefit plan of the
Company or a Subsidiary is or becomes a beneficial owner, directly or
indirectly, of stock of the Company representing 25% or more of the total voting
power of the Company’s then outstanding stock;



  (ii)   a tender offer (for which a filing has been made with the SEC which
purports to comply with the requirements of Section 14(d) of the Exchange Act
and the corresponding SEC rules) is made for the stock of the Company. In case
of a tender offer described in this paragraph (ii), the “Change of Control” will
be deemed to have occurred upon the first to occur of (A) any time during the
offer when the person (using the definition in (i) above) making the offer owns
or has accepted for payment stock of the Company with 25% or more of the total
voting power of the Company’s outstanding stock or (B) three business days
before the offer is to terminate unless the offer is withdrawn first, if the
person making the offer could own, by the terms of the offer plus any shares
owned by this person, stock with 50% or more of the total voting power of the
Company’s outstanding stock when the offer terminates; or



  (iii)   individuals who were the Board’s nominees for election as directors of
the Company immediately prior to a meeting of the shareholders of the Company
involving a contest for the election of directors shall not constitute a
majority of the Board following the election.

2.07 “Code” means the Internal Revenue Code of 1986, as amended from time to
time or any successor thereto.

2.08 “Committee” means the Compensation Committee of the Board of Directors.

2.09 “Common Stock” means Common Stock of the Company, par value $.50 per share.

2.10 “Company” means Methode Electronics, Inc., a Delaware corporation, and any
successor thereto.

2.11 “Exchange Act” shall mean the Securities Exchange Act of 1934, as it exists
now or from time to time may hereafter be amended.

2.12 “Fair Market Value” means as of any date, the closing price for the Common
Stock on that date, or if no sales occurred on that date, the next trading day
on which actual sales occurred (as reported by the NASDAQ Stock Market System or
any securities exchange or automated quotation system of a registered securities
association on which the Common Stock is then traded or quoted).

2.13 “Family Members” mean with respect to an individual, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the individual’s household (other than a tenant or employee), a trust in
which these persons have more than 50% of the beneficial interest, a foundation
in which these persons (or the individual) control the management of assets, and
any other entity in which these persons (or the individual) own more than 50% of
the voting interests.

2.14 “Good Reason” with respect to any Award shall have the meaning set forth in
the agreement evidencing the Award, or if no meaning is set forth in the
agreement, shall mean any of the following:



  (i)   any significant diminution in the Participant’s title, authority, or
responsibilities from and after a Change of Control;



  (ii)   any reduction in the base compensation payable to the Participant from
and after a Change of Control; or



  (iii)   the relocation after a Change of Control of the Company’s place of
business at which the Participant is principally located to a location that is
greater than 50 miles from the site immediately prior to the Change of Control.

2.15 “ISO” means an incentive stock option within the meaning of section 422 of
the Code.

2.16 “NSO” means a non-qualified stock option which is not intended to qualify
as an incentive stock option under section 422 of the Code.

2.17 “Option” means the right of a Participant, whether granted as an ISO or an
NSO, to purchase a specified number of shares of Common Stock, subject to the
terms and conditions of the Plan.

2.18 “Option Price” means the price per share of Common Stock at which an Option
may be exercised.

2.19 “Participant” means an individual to whom an Award has been granted under
the Plan.

2.20 “Plan” means the Methode Electronics, Inc. 2004 Stock Plan, as set forth
herein and from time to time amended.

2.21 “Restricted Stock” means the Common Stock awarded to a Participant pursuant
to Section 8 of this Plan.

2.22 “Restricted Stock Unit” means a unit awarded to a Participant pursuant to
Section 8 of this Plan evidencing the right of a Participant to receive a fixed
number of shares of Common Stock at some future date.

2.23 “SAR” means a stock appreciation right issued to a Participant pursuant to
Section 9 of this Plan.

2.24 “SEC” means the Securities and Exchange Commission.

2.25 “Subsidiary” means any entity during any period which the Company owns or
controls more than 50% of (i) the outstanding capital stock, or (ii) the
combined voting power of all classes of stock.

2.26 Rules of Construction:

2.26.1 Governing Law and Venue. The construction and operation of this Plan are
governed by the laws of the State of Illinois without regard to any conflicts or
choice of law rules or principles that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction, and
any litigation arising out of this Plan shall be brought in the Circuit Court of
the State of Illinois or the United States District Court for the Eastern
Division of the Northern District of Illinois.

2.26.2 Undefined Terms. Unless the context requires another meaning, any term
not specifically defined in this Plan is used in the sense given to it by the
Code.

2.26.3 Headings. All headings in this Plan are for reference only and are not to
be utilized in construing the Plan.

2.26.4 Conformity with Section 422. Any ISOs issued under this Plan are intended
to qualify as incentive stock options described in section 422 of the Code, and
all provisions of the Plan relating to ISOs shall be construed in conformity
with this intention. Any NSOs issued under this Plan are not intended to qualify
as incentive stock options described in section 422 of the Code, and all
provisions of the Plan relating to NSOs shall be construed in conformity with
this intention.

2.26.5 Gender. Unless clearly inappropriate, all nouns of whatever gender refer
indifferently to persons or objects of any gender.

2.26.6 Singular and Plural. Unless clearly inappropriate, singular terms refer
also to the plural and vice versa.

2.26.7 Severability. If any provision of this Plan is determined to be illegal
or invalid for any reason, the remaining provisions are to continue in full
force and effect and to be construed and enforced as if the illegal or invalid
provision did not exist, unless the continuance of the Plan in such
circumstances is not consistent with its purposes.

3. Stock Subject to the Plan.

Subject to adjustment as provided in Section 12 hereof, the aggregate number of
shares of Common Stock for which Awards may be issued under this Plan may not
exceed 1,000,000 shares. Reserved shares may be either authorized but unissued
shares or treasury shares, in the Board’s discretion. If any Award shall
terminate, expire, be cancelled or forfeited as to any number of shares of
Common Stock, new Awards may thereafter be awarded with respect to such shares.
Notwithstanding the foregoing, the total number of shares of Common Stock with
respect to which Awards may be granted to any Participant in any calendar year
shall not exceed 150,000 shares (subject to adjustment as provided in Section 12
hereof).

4. Administration.

The Committee shall administer the Plan. All determinations of the Committee are
made by a majority vote of its members. The Committee’s determinations are final
and binding on all Participants. In addition to any other powers set forth in
this Plan, the Committee has the following powers:

(a) to construe and interpret the Plan;



  (b)   to establish, amend and rescind appropriate rules and regulations
relating to the Plan;



  (c)   subject to the terms of the Plan, to select the individuals who will
receive Awards, the times when they will receive them, the form of agreements
which evidence such Awards, the number of Options, Restricted Stock, Restricted
Stock Units and/or SARs to be subject to each Award, the Option Price, the
vesting schedule (including any performance targets to be achieved in connection
with the vesting of any Award), the expiration date applicable to each Award and
other terms, provisions and restrictions of the Awards (which need not be
identical) and subject to Section 17 hereof, to amend or modify any of the terms
of outstanding Awards provided, however, that except as permitted by
Section 12.01, no outstanding Award may be repriced, whether through
cancellation of the Award and the grant of a new Award, or the amendment of the
Award, without the approval of the stockholders of the Company;



  (d)   to contest on behalf of the Company or Participants, at the expense of
the Company, any ruling or decision on any matter relating to the Plan or to any
Awards;



  (e)   generally, to administer the Plan, and to take all such steps and make
all such determinations in connection with the Plan and the Awards granted
thereunder as it may deem necessary or advisable; and



  (f)   to determine the form in which tax withholding under Section 15 of this
Plan will be made (i.e., cash, Common Stock or a combination thereof).

Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

5. Eligible Participants.

Present and future directors, officers and employees of the Company or any
Subsidiary or Affiliate shall be eligible to participate in the Plan. The
Committee from time to time shall select those officers, directors and employees
of the Company and any Subsidiary or Affiliate of the Company who shall be
designated as Participants and shall designate in accordance with the terms of
the Plan the number, if any, of ISOs, NSOs, SARs, Restricted Stock Units and
shares of Restricted Stock or any combination thereof, to be awarded to each
Participant.

6. Terms and Conditions of Non-Qualified Stock Options.

Subject to the terms of the Plan, the Committee, in its discretion, may award an
NSO to any Participant. Each NSO shall be evidenced by an agreement, in such
form as is approved by the Committee, and except as otherwise provided by the
Committee in such agreement, each NSO shall be subject to the following express
terms and conditions, and to such other terms and conditions, not inconsistent
with the Plan, as the Committee may deem appropriate:

6.01 Option Period. Each NSO will expire as of the earliest of:



  (i)   the date on which it is forfeited under the provisions of Section 11.01;

(ii) 10 years from the Award Date;



  (iii)   in the case of a Participant who is an employee of the Company, a
Subsidiary or an Affiliate, three months after the Participant’s termination of
employment with the Company and its Subsidiaries and Affiliates for any reason
other than for Cause or death or total and permanent disability;



  (iv)   in the case of a Participant who is a member of the board of directors
of the Company or a Subsidiary or Affiliate, but not an employee of the Company,
a Subsidiary or an Affiliate, three months after the Participant’s termination
as a member of the board for any reason other than for Cause or death or total
and permanent disability;



  (v)   immediately upon the Participant’s termination of employment with the
Company and its Subsidiaries and Affiliates or service on a board of directors
of the Company or a Subsidiary or Affiliate for Cause;



  (vi)   12 months after the Participant’s death or total and permanent
disability; or



  (vii)   any other date specified by the Committee when the NSO is granted.

6.02 Option Price. At the time granted, the Committee shall determine the Option
Price of any NSO, and in the absence of such determination, the Option Price
shall be 100% of the Fair Market Value of the Common Stock subject to the NSO on
the Award Date.

6.03 Vesting. Unless otherwise determined by the Committee and set forth in the
agreement evidencing an Award, NSO Awards shall vest in accordance with
Section 11.01.

6.04 Other Option Provisions. The form of NSO authorized by the Plan may contain
such other provisions as the Committee may from time to time determine.

7. Terms and Conditions of Incentive Stock Options

Subject to the terms of the Plan, the Committee, in its discretion, may award an
ISO to any employee of the Company or a Subsidiary. Each ISO shall be evidenced
by an agreement, in such form as is approved by the Committee, and except as
otherwise provided by the Committee, each ISO shall be subject to the following
express terms and conditions and to such other terms and conditions, not
inconsistent with the Plan, as the Committee may deem appropriate:

7.01 Option Period. Each ISO will expire as of the earliest of:



  (i)   the date on which it is forfeited under the provisions of Section 11.01;



  (ii)   10 years from the Award Date, except as set forth in Section 7.02
below;



  (iii)   immediately upon the Participant’s termination of employment with the
Company and its Subsidiaries for Cause;



  (iv)   three months after the Participant’s termination of employment with the
Company and its Subsidiaries for any reason other than for Cause or death or
total and permanent disability;



  (v)   12 months after the Participant’s death or total and permanent
disability; or



  (vi)   any other date (within the limits of the Code) specified by the
Committee when the ISO is granted.

Notwithstanding the foregoing provisions granting discretion to the Committee to
determine the terms and conditions of ISOs, such terms and conditions shall meet
the requirements set forth in section 422 of the Code or any successor thereto.

7.02 Option Price and Expiration. The Option Price of any ISO shall be
determined by the Committee at the time an ISO is granted, and shall be no less
than 100% of the Fair Market Value of the Common Stock subject to the ISO on the
Award Date; provided, however, that if an ISO is granted to a Participant who,
immediately before the grant of the ISO, beneficially owns stock representing
more than 10% of the total combined voting power of all classes of stock of the
Company or its parent or subsidiary corporations, the Option Price shall be at
least 110% of the Fair Market Value of the Common Stock subject to the ISO on
the Award Date and in such cases, the exercise period specified in the Option
agreement shall not exceed five years from the Award Date.

7.03 Vesting. Unless otherwise determined by the Committee and set forth in the
agreement evidencing an Award, ISO Awards shall vest in accordance with
Section 11.01.

7.04 Other Option Provisions. The form of ISO authorized by the Plan may contain
such other provisions as the Committee may, from time to time, determine;
provided, however, that such other provisions may not be inconsistent with any
requirements imposed on incentive stock options under Code section 422 and the
regulations thereunder.

7.05 $100,000 Limitation. To the extent required by Code section 422, if the
aggregate Fair Market Value (determined as of the time of grant) of Common Stock
with respect to which ISOs are exercisable for the first time by a Participant
during any calendar year (under this Plan and all other plans of the Company and
its Subsidiaries) exceeds $100,000, the Options or portions thereof which exceed
such limit (according to the order in which they were granted) shall be treated
as NSOs.



  8.   Terms and Conditions of Awards of Restricted Stock or Restricted Stock
Units.

Subject to the terms of the Plan, the Committee, in its discretion, may award
Restricted Stock or Restricted Stock Units to any Participant. Each Award of
Restricted Stock or Restricted Stock Units shall be evidenced by an agreement,
in such form as is approved by the Committee, and all shares of Common Stock
awarded to Participants under the Plan as Restricted Stock and all Restricted
Stock Units shall be subject to the following express terms and conditions and
to such other terms and conditions, not inconsistent with the Plan, as the
Committee shall deem appropriate:



  (a)   Restricted Period. Restricted Stock Units and shares of Restricted Stock
awarded under this Section 8 may not be sold, assigned, transferred, pledged or
otherwise encumbered before they vest, other than as permitted by Section 13
hereof.



  (b)   Vesting. Unless otherwise determined by the Committee and set forth in
the agreement evidencing an Award, Awards of Restricted Stock and Restricted
Stock Units under this Section 8 shall vest in accordance with Section 11.02.
Until a Participant’s shares of Restricted Stock vest, he may receive cash
dividends declared thereon, but all noncash dividends and distributions with
respect to shares of Restricted Stock shall be subject to the same vesting and
other restrictions applicable to the underlying shares of Restricted Stock.



  (c)   Certificate Legend for Restricted Stock Awards. Each certificate issued
in respect of shares of Restricted Stock awarded under this Section 8 shall be
registered in the name of the Participant and shall bear the following (or a
similar) legend until such shares have vested:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) relating
to Restricted Stock contained in Section 8 of the Methode Electronics, Inc. 2004
Stock Plan and an Agreement entered into between the registered owner and
Methode Electronics, Inc. Copies of such Plan and Agreement are on file at the
principal office of Methode Electronics, Inc.”



  (d)   Restricted Stock Units. In the case of an Award of Restricted Stock
Units, no shares of Common Stock or other property shall be issued at the time
such Award is granted. Upon the lapse or waiver of restrictions and the
restricted period relating to Restricted Stock Units (or at such other later
time as may be determined by the Committee), shares of Common Stock shall be
issued to the holder of the Restricted Stock Units and evidenced in such manner
as the Committee may deem appropriate.

9. Terms and Conditions of Stock Appreciation Rights.

The Committee may, in its discretion, grant an SAR to any Participant under the
Plan. Each SAR shall be evidenced by an agreement between the Company and the
Participant, and may relate to and be associated with all or any part of a
specific ISO or NSO. An SAR shall entitle the Participant to whom it is granted
the right, so long as such SAR is exercisable and subject to such limitations as
the Committee shall have imposed, to surrender any then exercisable portion of
his SAR and, if applicable, the related ISO or NSO, in whole or in part, and
receive from the Company in exchange, without any payment of cash (except for
applicable employee withholding taxes), that number of shares of Common Stock
having an aggregate Fair Market Value on the date of surrender equal to the
product of (i) the excess of the Fair Market Value of a share of Common Stock on
the date of surrender over the Fair Market Value of the Common Stock on the date
the SARs were issued, or, if the SARs are related to an ISO or an NSO, the per
share Option Price under such ISO or NSO on the Award Date, and (ii) the number
of shares of Common Stock subject to such SAR, and, if applicable, the related
ISO or NSO or portion thereof which is surrendered.

Except as otherwise determined by the Committee and set forth in the Agreement,
an SAR granted in conjunction with an ISO or NSO shall terminate on the same
date as the related ISO or NSO and shall be exercisable only if the Fair Market
Value of a share of Common Stock exceeds the Option Price for the related ISO or
NSO, and then shall be exercisable to the extent, and only to the extent, that
the related ISO or NSO is exercisable. The Committee may at the time of granting
any SAR add such additional conditions and limitations to the SAR as it shall
deem advisable, including, but not limited to, limitations on the period or
periods within which the SAR shall be exercisable and the maximum amount of
appreciation to be recognized with regard to such SAR. Any ISO or NSO or portion
thereof which is surrendered with an SAR shall no longer be exercisable. An SAR
that is not granted in conjunction with an ISO or NSO shall terminate on such
date as is specified by the Committee in the SAR agreement and shall vest in
accordance with Section 11.02. The Committee, in its sole discretion, may allow
the Company to settle all or part of the Company’s obligation arising out of the
exercise of an SAR by the payment of cash equal to the aggregate Fair Market
Value of the shares of Common Stock which the Company would otherwise be
obligated to deliver.

10. Manner of Exercise of Options.

To exercise an Option in whole or in part, a Participant (or, after his death,
his executor or administrator) must give written notice to the Committee on a
form acceptable to the Committee, stating the number of shares with respect to
which he intends to exercise the Option. The Company will issue the shares with
respect to which the Option is exercised upon payment in full of the Option
Price. The Committee may permit the Option Price to be paid in cash or shares of
Common Stock held by the Participant having an aggregate Fair Market Value, as
determined on the date of delivery, equal to the Option Price. The Committee may
also permit the Option Price to be paid by any other method permitted by law,
including by delivery to the Committee from the Participant of an election
directing the Company to withhold the number of shares of Common Stock from the
Common Stock otherwise due upon exercise of the Option having an aggregate Fair
Market Value on that date equal to the Option Price. If a Participant pays the
Option Price with shares of Common Stock which were received by the Participant
upon exercise of an ISO, and such Common Stock has not been held by the
Participant for at least the greater of:

(a) two years from the date the ISO was granted; or



  (b)   one year after the transfer of the shares of Common Stock to the
Participant;

the use of the shares shall constitute a disqualifying disposition and the ISO
underlying the shares used to pay the Option Price shall no longer satisfy all
of the requirements of Code section 422.

11. Vesting.

11.01 Options. A Participant may not exercise an Option until it has become
vested. The portion of an Award of Options that is vested depends upon the
period that has elapsed since the Award Date. The following schedule applies to
any Award of Options under this Plan unless the Committee establishes a
different vesting schedule on the Award Date as set forth in the Agreement
evidencing the Award:

          Number of Months Since Award Date   Vested Percentage
Fewer than 12 months
    0 %
12 months
    50 %
24 months or more
    100 %

Notwithstanding the above schedule, unless otherwise determined by the Committee
and set forth in the agreement evidencing an Award, a Participant’s Awards shall
become fully vested if a Participant’s employment with the Company and its
Subsidiaries and Affiliates or service on the board of directors of the Company,
a Subsidiary or an Affiliate is terminated due to: (i) retirement on or after
his sixty-fifth birthday; (ii) retirement on or after his fifty-fifth birthday
with consent of the Company; (iii) retirement at any age on account of total and
permanent disability as determined by the Company; or (iv) death. Unless the
Committee otherwise provides in the applicable agreement evidencing an Award or
the preceding sentence of this Section or Section 11.03 applies, if a
Participant’s employment with or service to the Company, a Subsidiary or an
Affiliate terminates for any other reason, any Awards that are not yet vested
are immediately and automatically forfeited; provided, however, in such special
circumstances as the Committee deems appropriate, the Committee may take such
action as it deems equitable in the circumstances or in the best interests of
the Company, including, without limitation, fully vesting an Award or waiving or
modifying any other limitation or requirement under the Award.

A Participant’s employment shall not be considered to be terminated hereunder by
reason of a transfer of his employment from the Company to a Subsidiary or
Affiliate, or vice versa, or a leave of absence approved by the Participant’s
employer. A Participant’s employment shall be considered to be terminated
hereunder if, as a result of a sale or other transaction, the Participant’s
employer ceases to be a Subsidiary or Affiliate (and the Participant’s employer
is or becomes an entity that is separate from the Company and its Subsidiaries
and Affiliates).

11.02 Restricted Stock, Restricted Stock Units and SARs. The Committee shall
establish the vesting schedule to apply to any Award of Restricted Stock,
Restricted Stock Units or SAR that is not associated with an ISO or NSO granted
under the Plan to a Participant, and in the absence of such a vesting schedule
set forth in the Agreement evidencing the Award, such Award shall vest in
accordance with Section 11.01.

11.03 Effect of “Change of Control”. Notwithstanding Sections 11.01 and 11.02
above, if within 12 months following a “Change of Control” the employment of a
Participant with the Company and its Subsidiaries and Affiliates is terminated
without Cause or the Participant resigns for Good Reason, any Award issued to
the Participant shall be fully vested, and in the case of an Award other than an
Award of Restricted Stock or Restricted Stock Units, fully exercisable for 90
days following the date on which the Participant’s service with the Company and
its Subsidiaries and Affiliates is terminated, but not beyond the date the Award
would otherwise expire but for the Participant’s termination of employment.

12. Adjustments to Reflect Changes in Capital Structure.

12.01 Adjustments. If there is any change in the corporate structure or shares
of the Company, the Committee may make any appropriate adjustments, including,
but not limited to, such adjustments deemed necessary to prevent accretion, or
to protect against dilution, in the number and kind of shares of Common Stock
with respect to which Awards may be granted under this Plan (including the
maximum number of shares of Common Stock with respect to which Awards may be
granted under this Plan in the aggregate and individually to any Participant
during any calendar year as specified in Section 3) and, with respect to
outstanding Awards, in the number and kind of shares covered thereby and in the
applicable Option Price. For the purposes of this Section 12, a change in the
corporate structure or shares of the Company includes, without limitation, any
change resulting from a recapitalization, stock split, stock dividend,
consolidation, rights offering, separation, reorganization, or liquidation
(including a partial liquidation) and any transaction in which shares of Common
Stock are changed into or exchanged for a different number or kind of shares of
stock or other securities of the Company or another corporation.

12.02 Cashouts. In the event of an extraordinary dividend or other distribution,
merger, reorganization, consolidation, combination, sale of assets, split up,
exchange, or spin off, or other extraordinary corporate transaction, the
Committee may, in such manner and to such extent (if any) as it deems
appropriate and equitable, make provision for a cash payment or for the
substitution or exchange of any or all outstanding Awards for the cash,
securities or property deliverable to the holder of any or all outstanding
Awards based upon the distribution or consideration payable to holders of Common
Stock upon or in respect of such event; provided, however, in each case, that
with respect to any ISO no such adjustment may be made that would cause the Plan
to violate section 422 of the Code (or any successor provision).

13. Nontransferability of Awards.

13.01 ISOs. ISOs are not transferable, voluntarily or involuntarily, other than
by will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code. During a Participant’s
lifetime, his ISOs may be exercised only by him.

13.02 Awards Other Than ISOs. All Awards granted pursuant to this Plan other
than ISOs are transferable by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Code, or in
the Committee’s discretion after vesting. With the approval of the Committee, a
Participant may transfer an Award (other than an ISO) for no consideration to or
for the benefit of one or more Family Members of the Participant subject to such
limits as the Committee may establish, and the transferee shall remain subject
to all the terms and conditions applicable to the Award prior to such transfer.
The transfer of an Award pursuant to this Section 13 shall include a transfer of
the right set forth in Section 17 hereof to consent to an amendment or revision
of the Plan and, in the discretion of the Committee, shall also include transfer
of ancillary rights associated with the Award. For purposes of this Section 13,
“Family Members” mean with respect to a Participant, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have more than 50% of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than 50% of the voting interests. The provisions of this Section 13 shall
not apply to any Common Stock issued pursuant to an Award for which all
restrictions have lapsed and is fully vested.

14. Rights as Stockholder.

No Common Stock may be delivered upon the exercise of any Option until full
payment has been made. A Participant has no rights whatsoever as a stockholder
with respect to any shares covered by an Option until the date of the issuance
of a stock certificate for the shares except as otherwise determined by the
Committee and set forth in the Agreement.

15. Withholding Taxes.

The Committee may, in its discretion and subject to such rules as it may adopt,
permit or require a Participant to pay all or a portion of the federal, state
and local taxes, including FICA and Medicare withholding tax, arising in
connection with any Awards by (i) having the Company withhold shares of Common
Stock at the minimum rate legally required, (ii) tendering back shares of Common
Stock received in connection with such Award or (iii) delivering other
previously acquired shares of Common Stock having a Fair Market Value
approximately equal to the amount to be withheld.

16. No Right to Employment.

Participation in the Plan will not give any Participant a right to be retained
as an employee or director of the Company or its parent or Subsidiaries, or any
right or claim to any benefit under the Plan, unless the right or claim has
specifically accrued under the Plan.

17. Amendment of the Plan.

The Board of Directors may from time to time amend or revise the terms of this
Plan in whole or in part, subject to the following limitations:



  (a)   no amendment may, in the absence of written consent to the change by the
affected Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board; provided, however, no such consent shall be required if
the Committee determines in its sole and absolute discretion that the amendment
or revision (i) is required or advisable in order for the Company, the Plan or
the Award to satisfy applicable law, to meet the requirements of any accounting
standard or to avoid any adverse accounting treatment, or (ii) in connection
with any transaction or event described in Section 12, is in the best interests
of the Company or its shareholders. The Committee may, but need not, take the
tax consequences to affected Participants into consideration in acting under the
preceding sentence.



  (b)   no amendment may increase the limitations on the number of  shares set
forth in Section 3, unless any such amendment is approved by the Company’s
stockholders; and



  (c)   no amendment may be made to the provisions of Section 4(c) relating to
repricing unless such amendment is approved by the Company’s stockholders;

provided; however, that adjustments pursuant to Section 12.01 shall not be
subject to the foregoing limitations of this Section 17.

18. Conditions Upon Issuance of Shares.

An Option shall not be exercisable and a share of Common Stock shall not be
issued pursuant to the exercise of an Option, and Restricted Stock or Restricted
Stock Units shall not be awarded until and unless the Award of Restricted Stock
or Restricted Stock Units, exercise of such Option and the issuance and delivery
of such share pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or national securities association upon which
the shares of Common Stock may then be listed or quoted, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the shares of Common Stock are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned relevant provisions of law.

19. Substitution or Assumption of Awards by the Company.

The Company, from time to time, also may substitute or assume outstanding awards
granted by another company, whether in connection with an acquisition of such
other company or otherwise, by either (a) granting an Award under the Plan in
substitution of such other company’s award, or (b) assuming such award as if it
had been granted under the Plan if the terms of such assumed award could be
applied to an Award granted under the Plan. Such substitution or assumption
shall be permissible if the holder of the substituted or assumed award would
have been eligible to be granted an Award under the Plan if the other company
had applied the rules of the Plan to such grant. In the event the Company
assumes an award granted by another company, the terms and conditions of such
award shall remain unchanged (except that the exercise price and the number and
nature of shares issuable upon exercise of any such option will be adjusted
appropriately pursuant to section 424(a) of the Code). In the event the Company
elects to grant a new Award rather than assuming an existing option, such new
Award may be granted with a similarly adjusted exercise price.

20. Effective Date and Termination of Plan.

20.01 Effective Date. This Plan is effective as of the date of its approval by
the stockholders of the Company.

20.02 Termination of the Plan. The Plan will terminate 10 years after the date
it is approved by the Board of Directors; provided, however, that the Board of
Directors may terminate the Plan at any time prior thereto with respect to any
shares that are not then subject to Awards. Termination of the Plan will not
affect the rights and obligations of any Participant with respect to Awards
granted before termination.

